Citation Nr: 1501453	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  08-39 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left hand/wrist disorder, to include as secondary to a service-connected disability of the 4th finger of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran had active duty for training from June to August 1987 and served on active duty from January to May 1991.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2012, the Veteran testified before the undersigned during a Travel Board hearing; a transcript of this hearing is of record.

In May 2014, the matter was remanded for additional notice and development.


FINDING OF FACT

The more probative evidence of record indicates the Veteran does not have a current left hand/wrist disorder.


CONCLUSION OF LAW

The criteria are not met for service connection for a left hand/wrist disorder to include as secondary to a service-connected disability of the 4th finger of the left hand.  38 U.S.C.A. §§ 1110, 1112, 1131, 5017 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."), and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decisions must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2014) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990).

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  

Here, the Veteran was provided with the relevant notice and information regarding his claim for service connection for a left hand disorder in February and May 2008 letters, prior to the initial adjudications of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He was given notice regarding secondary service connection in June 2014.  A subsequent October 2014 supplemental statement of the case "cured" any timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  He has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records.  The Veteran's service treatment records, service personnel records, VA treatment records, and identified private treatment records have been obtained and associated with the claims file.  Pursuant to the Board's remand, the Veteran was provided with a VA medical examination and an opinion was obtained that is adequate to decide the claim.  The Veteran was also given legally sufficient notice of the requirements for establishing secondary service connection.  The Board therefore finds there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  VA's duty to assist with respect to obtaining relevant records and examinations has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at an August 2012 Travel Board hearing. The hearing was adequate as the undersigned Acting Veterans Law Judge (AVLJ) explained the issue and identified possible sources of evidence that may have been overlooked.    38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran and his representative have not asserted any failure on the part of the AVLJ in performing her duties.  Id.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Certain listed, chronic disabilities, including arthritis, are presumed by VA to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity of symptomatology after discharge from service is required to support the claim.  38 C.F.R. § 3.303(b).  But to establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, sensorineural hearing loss is recognized by VA as being one of these enumerated diseases.  38 C.F.R. § 3.309(a).

Service connection may also be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

 Establishing entitlement to direct service connection generally requires: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The standard of proof that is generally applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends he has a left hand/wrist disorder related to service or that is, as asserted during his hearing, secondary to his service-connected left fourth finger disability.

The threshold criterion for service connection is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). 

Here, the Veteran reported that his physician told him he had arthritis in his whole left hand that is not related to service, but is related to his left finger/joint disorder.  See Hearing Transcript page 23.  In support of his claim is a February 2009 note written by Dr. F. on a prescription pad that states the Veteran has mild osteoarthritis of the hands.  See page 10 of Medical Treatment Records (MTR) Non-Government received July 20, 2009.  However, the actual x-rays ordered by Dr. F. in January 2009 show the Veteran only had arthritis of the 4th DIP joint of the left hand.  See page 5 of MTR Non-Government received July 20, 2009. 

On December 2013 VA examination, the physician indicated imaging studies revealed degenerative or traumatic arthritis in multiple joints of the left hand, but did not indicate whether any of these joints were outside of the 4th finger.  A more recent VA examination in July 2014 does not reflect left hand arthritis and an October 2014 addendum clarifies the Veteran does not have a left hand disorder other than the service-connected 4th finger disability.  See VA Examination received December 13, 2014 and C&P Exams received July 8, 2014 and October 1, 3014.

Despite the February 2009notation from Dr. F., the clinical evidence as a result of the January 2009 X-rays clearly shows the only arthritis or disorder found in the left hand is limited to the 4th finger.  The absence of any additional left hand disorder is confirmed by the 2014 VA examining physician.

Consideration was also given to private treatment records in July 2012 that relate to the left hand, but these only show the Veteran had a work-related injury to the left hand and that he refused to have X-rays.  See pages 1 to 4 of MTR Non-Government received July 10, 2010.  None of the records received note any complaints or findings associated with the left wrist.

With the X-ray report and the VA examiner's addendum being the more probative evidence, the Veteran is not shown to have a left hand/wrist disorder, to include arthritis.

Since a threshold element needed to establish service connection is not met, a preponderance of the evidence is against the claim and it is denied.


ORDER


Service connection for a left hand disorder is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


